CORRECTED ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension from practice of GREGORY P. COBBS of MORRISTOWN, who was admitted to the bar of this State in 1992, for failure to cooperate in an ethics investigation as required by Rule l:20-3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 3(g)(4), GREGORY P. COBBS is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GREGORY P. COBBS pursuant to Rule 1:21-6 shall be restrained from disbursement *587except on application to this Court, for good cause shown, pending the further Order of the Court; and it is further
ORDERED that GREGORY P. COBBS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GREGORY P. COBBS comply with Rule 1:20-20 dealing with suspended attorneys.